In a suit for equitable foreclosure of a contractor's lien on realty, involving appointment of a receiver, the judge refused at the trial the defendant's request for submission to the jury of stated questions of fact on which to base a special verdict. A verdict for the plaintiff was returned. The defendant made a motion for a new trial. While the motion was pending the defendant came by direct *Page 92 
bill of exceptions in which the only assignment of error was on the refusal to submit the questions of fact on which to base a special verdict. Held, that the exception was not to a final judgment, or to a judgment that would have been final as to the plaintiff in error if it had been rendered as he contended it should have been. On motion the writ of error is dismissed. Code, § 6-701; Frankel v. Miami Butterine Co.,  185 Ga. 284 (194 S.E. 503); Federal Land Bank of Columbia
v. United States Fidelity  Guaranty Co., 188 Ga. 138
(2 S.E.2d 916).
Writ of error dismissed. All the Justicesconcur.
                      No. 13302. NOVEMBER 12, 1940.